PER CURIAM.
We have reviewed the record and the appellate presentation. We are satisfied that the principles contained in Hoffman v. Jones, 280 So.2d 431 (Fla.1973), are not applicable here for the reason that the matter of comparative negligence was not appropriately and properly raised during some stage of the litigation and neither was it properly and appropriately made a question of appellate review. Hoffman, v. Jones, supra. Next, we are satisfied that a correct assessment of the evidence adduced supports the trial court decision that the plaintiff was guilty of contributory negligence as a matter of law. Thus, the decision to grant a directed verdict for the defendant is affirmed. Loftin v. McGregor, 152 Fla. 813, 14 So.2d 574 (1943); Lindsey v. Seaboard Coastline RR. Co., 248 So.2d 518 (Fla.App.1st 1971); Knott v. Seaboard Air Line RR. Co., 151 So.2d 11 (Fla.App.3d 1963).
Affirmed.
OWEN, C. J., and WALDEN and CROSS, JJ., concur.